Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 3, 2002, convicting her of murder in the first degree (two counts) and arson in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly discharged a juror pursuant to CPL 270.35 after determining, based on a thorough inquiry, that the juror had disregarded its instructions by discussing the case outside the courtroom and then lied when questioned about the substance of the discussion (see People v De La Rosa, 233 AD2d 257 [1996]; People v Radtke, 219 AD2d 739 [1995]; People v Johnson, 217 AD2d 667 [1995]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or constitute harmless error. Cozier, J.P., Ritter, Krausman and Skelos, JJ., concur.